PER CURIAM:
On due consideration of the petition of Underwriters at Lloyds, London, appellants and cross appellees, for a rehearing of this Court’s order of August 14, 1969 denying their petition for rehearing, and of the objection of George Caplan, Solomon Caplan and Albert Caplan, appellees, to the filing of said petition for rehearing, the petition for rehearing is hereby denied.
On consideration of the motion of George Caplan, Solomon Caplan and Albert Caplan, appellees, that the Court award reasonable attorney’s fees, pursuant to Florida Statute § 627.0127, F.S.A., for services in defending this appeal and for briefing the same in this Court, and of the memorandum of Underwriters at Lloyds, London, appellants, in opposition thereto, the motion is hereby granted and the Court fixes the additional attorney’s fees due for services in this Court at the sum of $1,500.